[Cite as Drushal, 2014-Ohio-3088.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                  )

STATE OF OHIO                                        C.A. No.       13CA0028

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JOHN B. DRUSHAL                                      WAYNE COUNTY MUNICIPAL COURT,
                                                     COUNTY OF WAYNE, OHIO
        Appellee                                     CASE No.   TRC 13-04-04109

                                DECISION AND JOURNAL ENTRY

Dated: July 14, 2014



        MOORE, Judge.

        {¶1}    Plaintiff-Appellant, the State of Ohio, appeals from the June 11, 2013 judgment

entry of the Wayne County Municipal Court. We affirm.

                                                I.

        {¶2}    On April 20, 2013, at approximately 2:20 a.m., Officer Ryan Laskowski initiated

a traffic stop because Defendant-Appellee, John Drushal, failed to stop his car before the “clearly

marked solid stop bar” on South Street in Wooster, Ohio. When Officer Laskowski approached

the driver side window, he detected a “strong odor” of alcohol about Mr. Drushal, and observed

that he had “red, bloodshot, watery, and glossy” eyes and that he was slurring his speech.

Officer Laskowski performed standardized field sobriety tests on Mr. Drushal, issued him a

traffic citation for driving while under the influence of alcohol and drugs, in violation of R.C.

4511.19(A)(1)(a)/(d), and for operation of a vehicle at a stop sign, in violation of Wooster

Codified Ordinance 331.19, and placed him under arrest.
                                                 2


        {¶3}   Mr. Drushal pleaded not guilty to all charges, and filed a motion to suppress the

evidence because (1) the officer lacked a reasonable, articulable suspicion that he was engaged in

any criminal activity, and (2) the officer lacked probable cause to arrest him.

        {¶4}   In granting Mr. Drushal’s motion to suppress, the trial court stated, in relevant

part, that:

        ***

        The cause for the stop in question in this case was an alleged violation of Wooster
        [Codified] Ordinance [] 331.19. This ordinance states that [] “[e]xcept when
        directed to proceed by a law enforcement officer, every driver of a vehicle
        approaching a stop sign shall stop ‘at’ a clearly marked stop line, but if none
        before entering the crosswalk on the near side of the intersection, or, if none, then
        at the point nearest the intersecting roadway where the driver has a view of the
        approaching traffic on the intersecting roadway before entering it.”

        The word ‘at’ as used in the ordinance is of importance to us here. [Mr. Drushal]
        properly argues that the vehicle did in fact stop ‘at’ the stop line, leaving the car
        on top of, or at the stop line. Furthermore, [Mr. Drushal’s] vehicle did not
        encroach into the cross street as to create a hazard for oncoming traffic.

        The traffic stop in question was initiated based on a failure to stop ‘before’ the
        stop line. As seen, the ordinance does not state that every driver approaching a
        stop sign shall stop ‘before’ a clearly marked stop line. Regardless of any
        possibly imprudent, or haphazard language in the ordinance; it is not the court’s
        duty, nor the officer’s, to change such language as to create a new burden, or
        requirement, for drivers. It is clear from the evidence available that [Mr. Drushal]
        stopped at the stop line of the intersection. When [Mr. Drushal] stopped at the
        stop line, he was not in violation of Wooster Ordinance 331.19. Therefore, the
        arresting officer had no reasonable, articulable suspicion of the violation that [Mr.
        Drushal] was cited. Furthermore, all evidence used as probable cause for arrest
        obtained as a result of this traffic stop shall be suppressed.

        {¶5}   The State appealed, raising one assignment of error for our review.

                                                 II.

                                  ASSIGNMENT OF ERROR

        THE TRIAL COURT ERRED IN GRANTING MR. DRUSHAL’S MOTION TO
        SUPPRESS ON THE BASIS THAT THE TRAFFIC STOP WAS ILLEGAL
        AND THERE WAS NO REASONABLE, ARTICULABLE SUSPICION OF
        CRIMINAL ACTIVITY.
                                                 3


       {¶6}    In its sole assignment of error, the State argues that the trial court erred in

granting Mr. Drushal’s motion to suppress because (1) Officer Laskowski had a reasonable,

articulable suspicion to effectuate the traffic stop, (2) the trial court applied an incorrect legal

standard in granting the motion, and (3) the trial court misinterpreted Wooster Codified

Ordinance 331.19.

       {¶7}    The Ohio Supreme Court has held that:

       [a]ppellate review of a motion to suppress presents a mixed question of law and
       fact. When considering a motion to suppress, the trial court assumes the role of
       trier of fact and is therefore in the best position to resolve factual questions and
       evaluate the credibility of witnesses. Consequently, an appellate court must
       accept the trial court’s findings of fact if they are supported by competent,
       credible evidence. Accepting these facts as true, the appellate court must then
       independently determine, without deference to the conclusion of the trial court,
       whether the facts satisfy the applicable legal standard.

(Citations omitted.) State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8.

       {¶8}    “The Fourth Amendment to the United States Constitution, as applied to the states

through the Fourteenth Amendment, prohibits unreasonable searches and seizures.” State v.

McLemore, 9th Dist. Lorain No. 13CA010435, 2014-Ohio-2116, ¶ 9. Accord Ohio Constitution,

Article I, Section 14. “This Court has identified three types of police encounters in the context

of the Fourth Amendment: (1) consensual encounters; (2) investigatory stops; and (3) seizures

that equate to an arrest.” McLemore at ¶ 9 citing State v. Patterson, 9th Dist. Summit No. 23135,

2006-Ohio-5424, ¶ 11.

       {¶9}    “To justify an investigative stop, ‘an officer must be able to point to ‘specific and

articulable facts, which taken together with rational inferences from those facts,’ support a

reasonable suspicion of criminal activity.’” McLemore at ¶ 10, quoting State v. Farrey, 9th Dist.

Summit No. 26703, 2013-Ohio-4263, ¶ 8, quoting Terry v. Ohio, 392 U.S. 1, 21 (1968). Accord

Maumee v. Weisner, 87 Ohio St.3d 295, 299, 1999-Ohio-68.              In evaluating the facts and
                                               4


inferences supporting the investigatory stop, a court must consider the totality of the

circumstances as “viewed through the eyes of a reasonable and cautious police officer on the

scene, guided by his experience and training.” State v. Bobo, 37 Ohio St.3d 177, 179 (1988),

quoting United States v. Hall, 525 F.2d 857, 859 (D.C.Cir.1976). A totality of the circumstances

review includes consideration of “(1) [the] location; (2) the officer’s experience, training or

knowledge; (3) the suspect’s conduct or appearance; and (4) the surrounding circumstances.”

State v. Biehl, 9th Dist. Summit No. 22054, 2004-Ohio-6532, ¶ 14, citing Bobo at 178-179.

       {¶10} In the present matter, Officer Laskowski testified on direct examination regarding

his decision to stop Mr. Drushal:

       ***

       [THE STATE]: Were you on traffic patrol at approximately 2 o’clock in the
       morning?

       [OFFICER LASKOWSKI]: Yes, I was.

       [THE STATE]: And do you recall initiating a traffic stop at approximately 2:20
       in the morning on [April] 20, 2013?

       [OFFICER LASKOWSKI]: Yes.

       [THE STATE]: Where did you initiate that traffic stop?

       [OFFICER LASKOWSKI]: Initiated the traffic stop on South Street at Columbus
       Avenue.

       ***

       [THE STATE]: And what did you initiate the traffic stop for?

       [OFFICER LASKOWSKI]: For the vehicle failed to stop before the clearly
       marked solid stop bar on South Street at Columbus Avenue.

       ***

(Emphasis added.) Further, on cross-examination, Officer Laskowski testified regarding the

actual language in Wooster Codified Ordinance 331.19 as follows:
                                         5


[MR. JOHNSON]: Okay. According to this report, the reason that you pulled
over Mr. Drushal was because he failed to stop before the clearly marked stop
line, is that correct?

[OFFICER LASKOWSKI]: That’s correct.

[MR. JOHNSON]: And the citation for that is [Wooster Codified Ordinance
331.19], correct?

[OFFICER LASKOWSKI]: Yes.

***

[MR. JOHNSON]: Officer, I’m going to show you a copy of Wooster [Codified
Ordinance 331.19] and you are familiar with that, correct?

[OFFICER LASKOWSKI]: Yes.

[MR. JOHNSON]: Okay. Can you show me in this ordinance where it says a
person must stop before a clearly marked stop line? Show me where it says that.

[OFFICER LASKOWSKI]: It does not say that.

[MR. JOHNSON]: In fact, what it says, except when directed to proceed by law
enforcement officer, every driver of a vehicle approaching a stop sign shall stop at
a clearly marked stop line, that’s what it says, doesn’t it?

[OFFICER LASKOWSKI]: Yes, it does.

[MR. JOHNSON]: Okay. There is no language in this ordinance that says
anybody’s got to stop before a stop line, right?

[OFFICER LASKOWSKI]: Yes.

***

[MR. JOHNSON]: Well, now, we saw the DVD, right? I mean we just sat here
and then watched what you saw that night, correct?

[OFFICER LASKOWSKI]: Yes.

***

[MR. JOHNSON]: The rear wheels were behind the stop line, yes?

[OFFICER LASKOWSKI]: That’s correct.

[MR. JOHNSON]: And behind the rear wheels is the rear of the car, correct?
                                                 6


        [OFFICER LASKOWSKI]: Yes.

        [MR. JOHNSON]: And that was behind the stop line, wasn’t it?

        [OFFICER LASKOWSKI]: Yes.

        ***

        [MR. JOHNSON]: There is nothing in the ordinance that says which part of a car
        must stop at a stop line, right?

        [OFFICER LASKOWSKI]: Correct.

        [MR. JOHNSON]: So that’s something that you’ve decided also, correct?

        [OFFICER LASKOWSKI]: Yes.

        ***

(Emphasis added.)

        {¶11} As previously stated, Wooster Codified Ordinance 331.19(a) states, in relevant

part, that:

        Except when directed to proceed by a law enforcement officer, every driver of a
        vehicle approaching a stop sign shall stop at a clearly marked stop line, but if
        none before entering the crosswalk on the near side of the intersection, or, if none,
        then at the point nearest the intersecting roadway where the driver has a view of
        approaching traffic on the intersecting roadway before entering it.

(Emphasis added.) It is well-settled that “[a] court may interpret a statute only where the statute

is ambiguous.” State v. Myers, 9th Dist. Medina Nos. 3260-M, 3261-M, 2002-Ohio-3195, ¶ 15,

citing State ex rel. Celebrezze v. Allen Cty. Bd. of Commrs., 32 Ohio St.3d 24, 27 (1987). “A

statute is ambiguous if its language is susceptible to more than one reasonable interpretation.”

Myers at ¶ 15, citing State ex rel. Toledo Edison Co. v. Clyde, 76 Ohio St.3d 508, 513 (1996).

Further, “[t]he principles of statutory construction require courts to first look at the specific

language contained in the statute, and, if the language is unambiguous, to then apply the clear

meaning of the words used.” Roxane Laboratories, Inc. v. Tracy, 75 Ohio St.3d 125, 127 (1996).
                                                7


“Words and phrases shall be read in context and construed according to the rules of grammar and

common usage.” R.C. 1.42; see also Wooster Codified Ordinance 101.03(a).

       {¶12} Based upon a plain reading of Wooster Codified Ordinance 331.19(a), we

conclude that the language unambiguously states that “a vehicle approaching a stop sign shall

stop at a clearly marked stop line[.]” (Emphasis added.) According to Merriam-Webster’s

Collegiate Dictionary, the definition of the word “at” is “in, on, or near[.]” Merriam-Webster’s

Collegiate Dictionary, 77 (11th Ed.2005). This definition does not indicate that a person must

stop “before” a stop line, in order to properly be “at” the stop line. Additionally, our careful

review of State’s Exhibit A, the DVD of the traffic stop, clearly shows that Mr. Drushal’s vehicle

is stopped “in, on, or near” the stop line. As such, Officer Laskowski incorrectly understood the

legal requirements of Wooster Codified Ordinance 331.19(a).

       {¶13} In State v. Babcock, 6th Dist. Wood No. WD-12-025, 2013-Ohio-2366, ¶ 18, the

Sixth District Court of Appeals addressed whether a mistake of law exception to the exclusionary

rule should apply in instances where a defendant is stopped for a traffic violation, when, in fact,

the defendant’s conduct was lawful. Pursuant to the exclusionary rule, “[c]ourts are required to

exclude evidence obtained by means of searches and seizures that are found to violate the Fourth

Amendment.” State v. Robinson, 9th Dist. Wayne No. 10CA0022, 2012-Ohio-2428, ¶ 9, citing

Mapp v. Ohio, 367 U.S. 643, 657 (1961). In Babcock at ¶ 20, the Sixth District agreed with the

Eighth District Court of Appeals’ conclusion in State v. Fears, 8th Dist. Cuyahoga No. 94997,

2011-Ohio-930, ¶ 13, that “the officers’ mistake of law regarding [Mr.] Fears’ use of a turn

signal without turning meant that the officers lacked a reasonable, articulable suspicion for the

stop,” and that the evidence from that stop should be suppressed.          Thus, in barring “the
                                                  8


admission of evidence obtained as a result of a traffic stop based on conduct that a police officer

mistakenly believes is a violation of the law” the Sixth District stated:

        Having examined the relevant authority concerning the admissibility of evidence
        obtained as a result of a traffic stop founded upon a mistake of law, we find the
        reasoning in Fears to be persuasive. Further, we note that this case is
        distinguishable from the Ohio Supreme Court’s decision in [Bowling Green v.
        Godwin, 110 Ohio St.3d 58, 2006-Ohio-3563] insofar as that decision involved a
        police officer’s mistake of fact. Here, the [S]tate urges us to apply Godwin’s
        reasoning to encompass mistakes of law as well. However, we decline to do so
        because to permit traffic stops founded upon an officer’s mistake of law “would
        defeat the purpose of the exclusionary rule, for it would remove the incentive for
        police to make certain that they properly understand the law that they are
        entrusted to enforce and obey.” United States v. Lopez-Soto, 205 F.3d 1101, 1106
        (9th Cir.2000).

Babcock at ¶ 22.

        {¶14} In applying Babcock’s sound reasoning to the present matter, we conclude that the

trial court did not err in granting Mr. Drushal’s motion to suppress. The traffic stop involving

Mr. Drushal was founded upon Officer Laskowski’s mistake of law: that in order to comply with

Wooster Codified Ordinance 331.19(a), a vehicle must stop before a clearly marked stop line,

instead of at a clearly marked stop line. Because Mr. Drushal was stopped at a clearly marked

stop line prior to his detention, Officer Drushal lacked a reasonable, articulable suspicion for the

stop.

        {¶15} Accordingly, the State’s assignment of error is overruled.

                                                      III.

        {¶16} In overruling the State’s sole assignment of error, the judgment of the Wayne

County Municipal Court is affirmed.

                                                                               Judgment affirmed.
                                                 9


       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT



BELFANCE, P.J.
WHITMORE, J.
CONCUR

APPEARANCES:

DANIEL R. LUTZ, Prosecuting Attorney, and NATHAN R. SHAKER, Assistant Prosecuting
Attorney, for Appellant.

JOHN JOHNSON, JR., Attorney at Law, for Appellee.